IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                        NO. WR-76,970-02


                              IN RE PHILIPPE PADIEU, Relator


                  ON APPLICATION FOR A WRIT OF MANDAMUS
                 CAUSE NOS. 219-82280-07, 219-82276-07, 219-82279-07,
                     219-82278-07, 219-82277-07, AND 219-82705-07
              IN THE 219TH DISTRICT COURT FROM COLLIN COUNTY


       Per curiam.

                                              ORDER

       Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. Relator states that he filed an application for a writ of

habeas corpus in the 219th District Court of Collin County on May 21, 2012. More than 180 days

has passed since the date of the alleged filing, and the application has not been forwarded to this

Court. See TEX . R. APP . PROC. 73.4(b)(5).

       Respondent, the District Clerk of Collin County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus application, submitting proof of the date of
receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed an

application for a writ of habeas corpus in Collin County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: September 7, 2016
Do not publish